Citation Nr: 0638353	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-10 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
March 1946.  He died in July 2003 and the appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In her substantive appeal filed in March 2004, the appellant 
requested a hearing with a member of this Board.  In April 
2004, the appellant wrote to request a hearing before an RO 
Hearing Officer instead.  At that December 2004 hearing 
before a Decision Review Officer, the appellant's 
representative confirmed that no hearing before a Board 
member was desired.  


FINDINGS OF FACT

1.  The veteran died in July 2003.  

2.  At the time of the veteran's death, service connection 
was in effect for a duodenal ulcer disability, evaluated at 
60 percent. 

3.  The certificate of death lists the immediate cause of 
death as septic shock and also lists as conditions 
contributing to the immediate cause of death, adult 
respiratory distress syndrome and acute renal failure.  

4.  The veteran's service-connected ulcer disability was not 
etiologically-related to his septic shock nor did it 
contribute materially to the cause of his death.  

5.  The veteran's fatal septic shock, ARDS, and acute renal 
failure were not present during his active military service 
and are not linked to his active military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1310, 1311, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006). Service connection also may be granted with evidence 
that a service-connected disability caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. §§ 3.310(a), 3.312 (2006).

Dependency and indemnity compensation (DIC) is available to a 
surviving spouse who can establish, among other things, that 
the veteran died from a service-connected disability.  
38 U.S.C.A. §§ 1310, 1311.  Thus, a necessary pre-requisite 
to that compensation is to prove service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 1310(a).  As 
discussed below, although there are two alternative methods 
of establishing such service connection, since the appellant 
cannot meet the requirements under either method, she is not 
eligible for DIC.  

Service connection for the cause of a veteran's death can be 
established by showing that a service-connected disability 
was either the principal cause of death or a contributory 
cause of death.  38 U.S.C.A. §1310; 38C.F.R. §3.312(a).  In 
June 1968, service connection was granted for the veteran's 
duodenal ulcer disability.  That was the only disability for 
which service connection had been granted.  Thus, the 
appellant must show that the ulcer disability was either the 
principal cause of the veteran's death or a contributory 
cause of his death.  Alternatively, the appellant must show 
that a disability that caused or contributed to his death was 
incurred or aggravated during the veteran's active military 
service and should be service-connected, even if it was not 
service-connected during the veteran's lifetime. 

As for the first alternative, a service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition was (1) the immediate or underlying cause of death 
or (2) etiologically-related to the cause of death.  38 
C.F.R. §3.312(b).  The death certificate does not show that 
the veteran's ulcer disability was an immediate cause of 
death, either singly or jointly with some other condition.  
Rather, the death certificate identifies septic shock as the 
single, immediate cause of death.  In addition, no evidence 
in the record shows that the veteran's ulcer is 
etiologically-related to septic shock.  The treatment records 
from the veteran's final hospital stay shows that he was 
admitted with community-acquired pneumonia and ARDS and later 
developed acute renal failure.  No treatment records tie the 
veteran's service-connected ulcer with the septic shock that 
is identified as the immediate cause of the veteran's death.  
Thus, the appellant has not established that the veteran's 
ulcer was the principal cause of the veteran's death.  
38 C.F.R. § 3.312(b).  

As for the second alternative for establishing service 
connection for cause of death, the appellant may show that 
the service-connected ulcer disability was a contributory 
cause of death.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. §3.312(c)(1).  It is not 
sufficient to show merely that it shared causally in 
producing death; rather, a causal connection must be 
established.  38 C.F.R. §3.312(c)(1).  

Here, the record contains no such causal connection.  While 
the death certificate lists septic shock as the immediate 
cause of death, it also explicitly identifies two other 
conditions as contributing to the immediate cause of death:  
ARDS and acute renal failure.  The hospital records reflect 
the fact that the veteran had a duodenal ulcer (and had been 
prescribed medication for it) and the death certificate was 
issued based on those hospital records.  Yet, that ulcer 
disability is not listed as a condition contributing to the 
immediate cause of death on the death certificate, even 
though there was a space for a third contributing factor on 
the form.  Nor is the ulcer mentioned in the death note 
contained in the hospital's records; rather, under the 
heading "possible causes of death," the resident physician 
noted multiorgan failure due to sepsis.  The treatment 
records for his last, two-month hospitalization likewise 
contain no references to the veteran's ulcer other than 
noting its existence and the medication prescribed for it.  
Finally, the appellant has not come forward with any 
competent medical evidence that shows the veteran's service-
connected ulcer contributed to his death.  

The appellant asserts that the ulcer must have contributed to 
the veteran's death because she noticed that the veteran was 
bleeding before his died and he had experienced bleeding 
symptoms in 1999 because of his ulcer.  The appellant's 
testimony that the veteran was bleeding is the type of 
medical evidence that a lay person is competent to present 
because it is observable and in the common experience of a 
lay person.  But a lay person is not competent to made 
medical judgments about the etiology of the cause of death.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay 
person is not competent to give evidence of matters that 
require medical knowledge).   Notwithstanding the fact that 
the veteran was bleeding during his final illness, there is 
no medical evidence to connect that bleeding to his ulcer or, 
more importantly, to connect the ulcer to the veteran's 
death.  As the appellant's opinion is the only evidence in 
favor of the veteran's claim, the benefit of the doubt 
doctrine of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is 
not applicable here.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  As the 
veteran's service-connected duodenal ulcer was neither the 
principle nor a contributing cause of the veteran's death, 
the record does not support granting service connection for 
the cause of the veteran's death on this basis.   

Although the appellant's claim is based on her belief that 
the veteran's service-connected ulcer caused his death, the 
Board will also consider whether any of the disabilities 
listed on the death certificate as a principle or 
contributory cause of his death should be service-connected.  
In this case, those disabilities would be septic shock, ARDS, 
and acute renal failure.  The record shows that the veteran 
was hospitalized in late May 2003 with what was suspected to 
be aspiration pneumonia and that, during his final 
hospitalization, he developed sepsis and acute multiorgan 
failure.  It is neither contended nor shown that these fatal 
disorders began during the veteran's active military service 
many decades earlier.  Rather, the medical evidence shows 
that these fatal disorders were acute conditions that had 
developed shortly before the veteran's death.  Moreover, 
nothing in the medical evidence links these disorders to the 
veteran's military service decades earlier.  

As the service-connected disability -- duodenal ulcer -- did 
not cause or contribute to the veteran's death, and as the 
veteran's fatal disorders -- septic shock, ARDS, and acute 
renal failure - were not incurred or aggravated during the 
veteran's active military service, service connection cannot 
be granted for the cause of the veteran's death, and the 
appellant cannot qualify for DIC on this basis.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's August 2003 letter describing the evidence needed to 
support the appellant's claim was timely mailed before the 
adverse September 2003 rating decision.  It described the 
evidence necessary to substantiate a claim for dependency and 
indemnity compensation, identified what evidence VA was 
collecting, and identified what evidence might be helpful in 
establishing her claim.  
Although that letter did not explicitly ask the appellant to 
send VA whatever evidence she had in her possession 
pertaining to her claim, neither she nor her representative 
have identified any prejudice arising from that omission.  In 
any event, she had an opportunity to meaningfully participate 
in the claims process because she submitted evidence on more 
than one occasion during the adjudication process.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  Similarly, although the appellant was not 
given pre-decisional notice of what evidence was needed with 
respect to the effective date for service connection for 
cause of death (see Dingess v. Nicholson, 19 Vet. App. 473 
(2006)), the appellant was not harmed by that delay because 
service connection was denied, rendering moot any effective 
date issues.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met that duty by obtaining the veteran's 
claims file and VA treatment records, as well as by providing 
the appellant with an opportunity to present sworn testimony 
at a hearing.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


